Name: Council Regulation ( EEC ) No 3889/91 of 18 December 1991 allocating, for 1992, certain catch quotas between the Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: Europe;  economic geography;  fisheries
 Date Published: nan

 No L 367/6731 . 12 . 91 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3889/91 of 18 December 1991 allocating, for 1992, certain catch quotas between the Member States for vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170 / 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 /88 (4), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), as last amended by the Act of Accession of Spain and Portugal (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the European Economic Community, of the one part , and the Government of Denmark and the Home Government of the Faroe Islands , of the other part, the two parties have held consultations on their mutual fishing rights for 1992; Whereas, as a result of these consultations, the two Parties have agreed on an arrangement for 1992 whereby certain catch quotas are allocated to Community vessels in the Faroese fishing zone; Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) No 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen; Article 1 1 . From 1 January to 31 December 1992 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands , under the arrangement on reciprocal fishing rights for 1991 between the Community and the Faroe Islands, shall not exceed the quotas set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1991 . For the Council The President P. BUKMAN (3 ) OJ No L 207, 29 . 7 . 1987 , p. 1 . ( 4 ) OJ No L 306, 11 . 11 . 1988 , p. 2 . (!) OJ No L 24 , 27. 1 . 1983 , p. 1 . (2) OJ No L 302, 15 . 11 . 1985, p . 1 . No L 367/ 68 31 . 12. 91Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Faroese waters for 1992, as referred to in Article 1 (in tonnes) Species Communitycatch quotas Quotas allocated to Member States Cod and haddock 500 France 60 I \ Germany 10 I United Kingdom 430 Saithe 2 500 Belgium 50 \ France 1 510 l Il Germany 310 ( Il Netherlands 50 l II United Kingdom 580 Redfish 7 000 Belgium 50 I I France 435 ll Germany 6 440 I II United Kingdom 75 Blue ling and ling 3 600 (!) France 2 340 l II Germany 1 055 \ Il United Kingdom 205 Blue whiting 25 000 Denmark 11 000 I ll France I Il Germany ?  3 000 I II Netherlands J I II United Kingdom 11 000 Flatfish 1 000 (2) France 140 l Il Germany 180 l Il United Kingdom 680 Mackerel 5 300 Denmark 5 300 Other species 760 France 275 \ Il Germany 305 l United Kingdom 180 (') Including unavoidable by-catches of roundnose grenadier and black scabbard . ( 2) Including Greenland halibut.